     Case 2:19-cv-04389-DGC-CDB Document 65 Filed 08/03/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Librado Rodriguez,                                No. CV 19-04389 PHX DGC (CDB)
10                           Plaintiff,                 ORDER
11    v.
12    Kevin Spoljarick, Rick Chairez,
13                           Defendants.
14
15            IT IS ORDERED that the parties’ Emergency Joint Motion to Stay Proceedings at
16   ECF No. 64, noting Plaintiff is now deceased, is granted. Accordingly, all of the deadlines
17   in this matter are stayed.
18            IT IS FURTHER ORDERED that:
19            1. If a lawful representative of Plaintiff’s estate intends to proceed with this lawsuit,
20   within 60 days of the date this Order is entered said individual must institute a Probate
21   proceeding for the appointment of a Personal Representative on behalf of Plaintiff’s estate
22   and Plaintiff’s counsel must submit notice to this Court of the pendency of the Probate
23   action, including its caption and case number.
24            2. If Plaintiff’s counsel initiates a Probate proceeding as set forth above and provides
25   timely notice to this Court, this lawsuit will be stayed for an additional 60 days (without
26   prejudice to seeking additional time if necessitated by the Probate Court) to accomplish the
27   appointment of the Personal Representative, at which point the following deadlines will
28   apply:
     Case 2:19-cv-04389-DGC-CDB Document 65 Filed 08/03/20 Page 2 of 2



 1            • Defendants will respond to Plaintiff’s Motion for Sanctions on or before December
 2            30, 2020.
              • The discovery deadline will be extended so that the Parties can complete the
 3            aforementioned depositions and the deposition of the Personal Representative of
              Plaintiff’s estate on or before February 26, 2021.
 4
              • Defendants’ Motion for Summary Judgment deadline will be March 26, 2021.
 5            3. If Plaintiff’s counsel does not notify this Court within 60 days of the date of the
 6   Order that a Probate action has been instituted to appoint a Personal Representative on
 7   behalf of Plaintiff’s estate as set forth above, this lawsuit will be promptly dismissed with
 8   prejudice without further notice and with the parties to bear their own attorneys’ fees and
 9   costs.
10            4. Within ten (10) days of the lift of stay, if any, Plaintiff will submit to Defendants
11   Supplemental MIDP Responses.
12            5. Within 20 days of the lift of stay, if any, Plaintiff will file an Amended Complaint
13   substituting the Plaintiff Real-Party-in-Interest and amending the relief to be sought within
14   the context of the existing causes of action. Defendants shall not be required to file an
15   Answer to the Amended Complaint.
16            Dated this 31st day of July, 2020.
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
